Citation Nr: 1004105	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for aortic stenosis, 
secondary to bilateral knee disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability, status post total knee replacement, 
for the period from February 1, 2005 until to December 3, 
2006.

3.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability, status post total knee replacement, 
for the period from April 8, 2005, until December 3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION


The Veteran had active duty service with the United States 
Air Force from June 1952 until June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied evaluations in excess of 30 
percent for each of the Veteran's knee disabilities.  The 
Veteran's appeal is now being addressed by the RO in Winston-
Salem, North Carolina.

The Veteran submitted a claim for an increased evaluation of 
the residuals of his second right knee replacement in January 
2004.  He did not claim an increase for the residuals of his 
left knee replacement.  In a February 2004 rating decision, 
the Veteran was granted temporary 100 percent evaluation for 
the period of convalescence following his right knee 
replacement, which expired at the end of January 2005.  The 
May 2005 rating decision addressed the disabilities of both 
of the Veteran's knees, inferring a claim for increase for 
the left knee based on an April 8, 2005 examination report, 
and continued 30 percent evaluations for each.  

The Board notes that the Veteran initially requested a 
hearing before a member of the Board on his VA Form 9 Appeal.  
He withdrew his request for a hearing in January 2009, and 
thus the Board may proceed to the merits of the claims.

In a May 2009 Decision and Remand, the Board granted the 
Veteran increased evaluations of 60 percent for each of his 
knee disabilities, effective December 4, 2006.  The issues of 
entitlement to an evaluation in excess of 30 percent for a 
right knee disability, status post total knee replacement, 
for the period from February 1, 2005 until to December 3, 
2006, and entitlement to an evaluation in excess of 30 
percent for a left knee disability, status post total knee 
replacement, for the period from April 8, 2005, until 
December 3, 2006, were remanded to provide the Veteran proper 
notice and to obtain additional records.  As discussed below, 
there are outstanding records relevant to the Veteran's 
claims that have not yet been obtained, and thus, these 
claims must be remanded again.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Aortic Stenosis

The Veteran was denied entitlement to service connection for 
aortic stenosis in a rating decision dated May 10, 2006.  In 
a statement submitted in October 2006, the Veteran indicated 
that stress caused by his knee disabilities and related 
operations had aggravated his aortic stenosis and had "left 
an imprint" on his heart.  This October 2006 statement must 
be considered a notice of disagreement (NOD).  

No SOC addressing the Veteran's aortic stenosis has been 
issued following the Veteran's NOD.  The Court of Appeals for 
Veterans Claims has held that where an NOD has been filed 
with regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the agency 
of original jurisdiction for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  Thus, this claim 
is being remanded for issuance of a statement of the case and 
to give the appellant the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2002); Manlincon, 12 Vet. App. at 
240-41; 38 C.F.R. § 19.26 (2009).



Knee Disabilities

The Court has held that when the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In May 2009, the Board remanded the Veteran's claims for 
increased knee disabilities, in order to provide the Veteran 
with proper notice of what was required to substantiate his 
claims, as well as to obtain additional medical records.  No 
additional records regarding the Veteran's knee disabilities 
have been obtained.  

At the time of the remand, for the periods on appeal the 
Veteran's claims file only included an April 2005 examination 
report and an undated statement from Dr. D.A.R. addressing 
the Veteran's disability.  Notably, Dr. D.A.R. stated that 
the Veteran's right knee pain was more severe, and that his 
knee was more subject to failure.  Dr. D.A.R. concluded, 
"[t]his patient is fully disabled, and permanently disabled 
due to the second bilateral knee replacement.  X-rays taken 
on 01/18/2006 bear this out."  The X-rays referenced in the 
statement were taken in the middle of the period on appeal, 
and are directly relevant to the Veteran's claims, especially 
as Dr. D.A.R. indicates that they show significant worsening.  

The X-ray reports noted by Dr. D.A.R., as well as any 
additional records concerning the Veteran's knee disabilities 
for the period on appeal, must be obtained prior to 
readjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)
	
	Aortic Stenosis

1.  As to the issue of entitlement to 
service connection for aortic stenosis, 
the RO should furnish the Veteran an 
appropriate SOC and notice of the need to 
file a timely substantive appeal if he 
wishes to complete an appeal.  This issue 
should be returned to the Board for 
appellate review only if he files a timely 
substantive appeal following the issuance 
of an SOC.

	Knee Disabilities

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his knee 
disabilities between January 2005 and 
December 2006.  After the Veteran has 
signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  
Specifically, VA should obtain the X-ray 
reports from January 2006 that are 
referenced in Dr. D.A.R.'s undated 
statement received in October 2006.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

3.  With regard to the issues of increased 
ratings for the Veteran's bilateral knee 
disabilities, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

